                                  Case 19-12347-BLS                     Doc 1       Filed 11/08/19           Page 1 of 41

Fill in this information to identify your case:


United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                        Chapter      11
                                                                                                                                Check if this an
                                                                                                                                amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Arsenal Resources Development LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                       Mailing address, if different from principal place of
                                                                                                    business

                                  6031 Wallace Road Ext., Suite 300
                                  Wexford, PA 15090
                                  Number, Street, City, State & ZIP Code                            P.O. Box, Number, Street, City, State & ZIP Code

                                  Allegheny                                                         Location of principal assets, if different from principal
                                  County                                                            place of business

                                                                                                    Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                          Partnership (excluding LLP)
                                          Other. Specify:




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
     24804686.1
                                       Case 19-12347-BLS                 Doc 1         Filed 11/08/19              Page 2 of 41
Debtor    Arsenal Resources Development LLC                                                             Case number (if known)
          Name


7.   Describe debtor's business         A. Check one:
                                             Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                             Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                             Railroad (as defined in 11 U.S.C. § 101(44))
                                             Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                             Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                             None of the above

                                        B. Check all that apply
                                            Tax-exempt entity (as described in 26 U.S.C. §501)
                                             Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                             Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                             2111

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                             Chapter 7
     debtor filing?
                                             Chapter 9
                                             Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                             Chapter 12



9.   Were prior bankruptcy                  No
     cases filed by or against
     the debtor within the last 8           Yes
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number

10. Are any bankruptcy cases                No
    pending or being filed by a
    business partner or an                  Yes
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Schedule A                                                  Relationship
                                                  District                                 When                              Case number, if known




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
     24804686.1
                                 Case 19-12347-BLS                     Doc 1       Filed 11/08/19            Page 3 of 41
Debtor   Arsenal Resources Development LLC                                                        Case number (if known)
         Name




11. Why is the case filed in     Check all that apply:
    this district?
                                       Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                       A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal        Yes Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                    Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                  It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                            Where is the property?
                                                                             Number, Street, City, State & ZIP Code
                                            Is the property insured?
                                                No
                                                Yes Insurance agency
                                                        Contact name
                                                        Phone


         Statistical and administrative information

13. Debtor's estimation of                Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of              1-49                                            1,000-5,000                                25,001-50,000
    creditors
                                     50-99                                           5001-10,000                                50,001-100,000
     (on a consolidated basis)       100-199                                         10,001-25,000                              More than 100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
     (on a consolidated basis)       $50,001 - $100,000                              $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities            $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
     (on a consolidated basis)        $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion




 Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
    24804686.1
Case 19-12347-BLS    Doc 1   Filed 11/08/19   Page 4 of 41




        11/08/2019




                                              11/08/2019
                        Case 19-12347-BLS         Doc 1    Filed 11/08/19     Page 5 of 41



                                                  SCHEDULE A

                              Pending Bankruptcy Cases Filed by Affiliated Entities

                On the date hereof, each of the related entities listed below (collectively, the “Debtors”),
         including the debtor in this chapter 11 case, filed a petition in the United States Bankruptcy
         Court for the District of Delaware (the “Court”) for relief under chapter 11 of title 11 of the
         United States Code, 11 U.S.C. §§ 101–1532. Contemporaneously with the filing of their
         voluntary petitions, the Debtors filed a motion requesting that the Court jointly administer their
         chapter 11 cases for administrative purposes only.

                                     Arsenal Resources Development LLC
                                     Arsenal Energy Holdings LLC
                                     Arsenal Resources Intermediate Holdings LLC
                                     Arsenal Resources Energy LLC
                                     Arsenal Resources Development Holdings 2 LLC
                                     Arsenal Resources Development Holdings 1 LLC
                                     Arsenal Gas Marketing LLC
                                     Arsenal Midstream LLC
                                     Arsenal Water LLC
                                     Ulysses Gathering LLC
                                     Mar Key LLC
                                     Arsenal Resources LLC
                                     River Ridge Energy Holdings, LLC
                                     River Ridge Energy, LLC
                                     River Ridge Pennsylvania, LLC
                                     River Ridge Operating, LLC
                                     Seneca-Upshur Petroleum, LLC




01:24799838.1
                      Case 19-12347-BLS    Doc 1    Filed 11/08/19      Page 6 of 41



                                             OMNIBUS

                                 ACTION BY WRITTEN CONSENT
                                           OF THE
                                AUTHORIZED REPRESENTATIVES
                                       OF EACH OF THE
                                    TRANSACTION PARTIES

                                          November 7, 2019

                The undersigned, as set forth on the signature pages hereof, acting pursuant to the
applicable statutory and other legal requirements for each of the applicable entities listed on Annex
I attached hereto (each, a “Transaction Party”), constitute the directors, members, managers or
other applicable representatives of each Transaction Party, as set forth on the signature pages
hereof, required by applicable law and the applicable Transaction Party’s organizational
documents (the “Applicable Requirements”) to act for each such Transaction Party (each such
director, member or other applicable representative, a “Resolving Person”), and each and all of the
undersigned, acting in accordance with the authority required by the Applicable Requirements and
waiving all notice, do hereby consent to and adopt the following resolutions contained herein and
to authorize the taking of actions specified herein without a meeting by written consent by each
Transaction Party, and all such authorizations of actions by any Transaction Party hereunder shall
include actions taken by such Transaction Party on behalf of itself and (if applicable) as a
shareholder, member, managing member, manager, general partner, trustee, beneficiary, other
controlling or significant interest owner, or other type of representative whether similar to, or
different from, the foregoing with the power, alone or together with other such representatives, to
take action on behalf of, or to bind, another person.

               WHEREAS, each Resolving Person has had the opportunity to consult with
management and the legal and financial advisors of the applicable Transaction Parties to fully
consider each of the strategic alternatives available to each Transaction Party; and

                 WHEREAS, each Resolving Person has determined that it is desirable and in the
best interests of the applicable Transaction Party and its creditors, equityholders, and other parties
in interest that a petition be filed by the respective Transaction Party, seeking relief under the
provisions of Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) and to
undertake other actions related thereto; and

               WHEREAS, it is proposed that certain of the Transaction Parties enter into a new
debtor in possession facility (the “DIP Facility”) and any associated documents and consummate
the transactions contemplated therein and thereby (including entering into swap agreements with
certain DIP Facility lenders or their affiliates (collectively, the “DIP Facility Transactions”) with
such lenders and the applicable Transaction Parties to satisfy the requirements of sections 1126(c)
and 1126(d) of the Bankruptcy Code; and

               WHEREAS, in furtherance of the foregoing, each Transaction Party desires to
approve the following resolutions.




002129-0004-Active.31766719.9
                Case 19-12347-BLS          Doc 1       Filed 11/08/19   Page 7 of 41



1. Commencement of Chapter 11 Cases

                 RESOLVED, that each Resolving Person has determined, after consultation with
the management and the legal and financial advisors of the applicable Transaction Party for which
it acts as a Resolving Person, that it is desirable and in the best interests of such Transaction Party,
its creditors, equityholders, and other parties in interest that a petition be filed by such Transaction
Party seeking relief under the provisions of chapter 11 of title 11 of the Bankruptcy Code in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”); and

                RESOLVED, that any Authorized Person (as defined below), be, and each hereby
is, authorized, empowered, and directed to execute and file in the name and on behalf of the
Transaction Parties all petitions, schedules, motions, lists, applications, pleadings, and other papers
in the Bankruptcy Court, and, in connection therewith, to employ and retain all assistance by legal
counsel, accountants, financial advisors, investment bankers and other professionals, and to take
and perform any and all further acts and deeds which such Authorized Person deems necessary,
proper, or desirable in connection with the Transaction Parties’ chapter 11 cases (the “Chapter 11
Cases”), including, without limitation, negotiating, executing, delivering and performing any and
all documents, agreements, certificates and/or instruments in connection with the transactions and
professional retentions set forth in these resolutions, with a view to the successful prosecution of
the Chapter 11 Cases.

2. Debtor-in-Possession Financing

                RESOLVED, that the Transaction Parties as debtors and debtors in possession
under chapter 11 of the Bankruptcy Code, shall be, and hereby are, authorized to: (a) enter into the
DIP Facility and the DIP Facility Transactions with such lenders and related swap counterparties
and on such terms substantially consistent with those presented to the Resolving Persons on or
prior to the date hereof and as may be further approved, modified or amended by any Authorized
Person, as may be reasonably necessary or desirable for the continuing conduct of the affairs of
the Transaction Parties; (b) pay related fees and grant security interests (including superpriority
priming first lien security interests) in and liens upon some, all or substantially all of the
Transaction Parties’ assets, in such case, as may be deemed necessary or desirable by any
Authorized Person in connection with the DIP Facility Transactions; and (c) guarantee any and all
obligations with respect thereto; and

                 RESOLVED, that: (a) any Authorized Person shall be, and hereby is, authorized
and directed in the name of, and on behalf of the Transaction Parties, as debtor and debtor in
possession, to take such actions and execute, acknowledge, deliver and verify such agreements,
certificates, instruments, guaranties, swap agreements, notices and any and all other documents as
any Authorized Person may deem necessary or appropriate to facilitate the DIP Facility
Transactions, including any credit agreement, engagement letter or term sheet (collectively, the
“DIP Facility Documents”); (b) DIP Facility Documents containing such provisions, terms,
conditions, covenants, warranties and representations as may be deemed necessary or desirable by
any Authorized Person are hereby approved; and (c) the actions of any Authorized Person taken
pursuant to this resolution, including the execution, acknowledgement, delivery and verification
of all agreements, certificates, instruments, guaranties, notices and other documents, shall be




                                                   2
               Case 19-12347-BLS         Doc 1       Filed 11/08/19   Page 8 of 41



conclusive evidence of such Authorized Person’s approval thereof and the necessity or desirability
thereof.

3. Plan, Disclosure Statement and Restructuring Documents

                RESOLVED, that the Transaction Parties, as debtors and debtors in possession
under chapter 11 of the Bankruptcy Code, shall be, and hereby are, authorized to: (a) execute and
deliver a chapter 11 plan having terms substantially consistent with those presented to the
Resolving Persons on or prior to the date hereof and as may be further approved, modified or
amended by any Authorized Person, as may be reasonably necessary or desirable for the continuing
conduct of the affairs of the Transaction Parties (the “Plan”), associated disclosure statement (the
“Disclosure Statement”), and any associated documents, and consummate, and perform under, the
transactions contemplated therein as may be further approved, modified or amended by any
Authorized Person, as may be reasonably necessary or desirable for the continuing conduct of the
affairs of the Transaction Parties (the “Restructuring Transactions”); and (b) pay related fees and
expenses as may be deemed necessary or desirable by any Authorized Person in connection with
the Plan or Disclosure Statement and the Restructuring Transactions; and

                RESOLVED, that: (a) any Authorized Person shall be, and hereby is, authorized
and directed in the name of, and on behalf of the Transaction Parties, as debtors and debtors in
possession, to take such actions and execute, acknowledge, deliver and verify the Plan and
Disclosure Statement, and such agreements, certificates, notices and any and all other documents
as any Authorized Person may deem necessary or appropriate in connection with the Plan, the
Disclosure Statement and any other related documents including any engagement letters,
commitment letters, fee letter or other documents in connections with the incurrence of
indebtedness contemplated thereby (the “Restructuring Documents”) and the Restructuring
Transactions; (b) the Restructuring Documents containing such provisions, terms, conditions,
covenants, warranties and representations as may be deemed necessary or desirable by any
Authorized Person are hereby approved; (c) any Authorized Person shall be, and hereby is,
authorized and directed in the name of, and on behalf of the Transaction Parties, as debtors and
debtors in possession, to authorize counsel to draft, file and seek approval of the Restructuring
Documents, including approval of the Disclosure Statement and confirmation of the Plan; and (d)
the actions of any Authorized Person taken pursuant to this resolution, including the execution,
acknowledgement, delivery and verification of all agreements, certificates, instruments,
guaranties, notices and other documents, shall be conclusive evidence of such Authorized Person’s
approval thereof and the necessity or desirability thereof.

4. Retention of Professionals

                RESOLVED, that any Authorized Person, be, and hereby is, authorized and
directed in the name and on behalf of the Transaction Parties to employ the law firm Simpson
Thacher & Bartlett LLP as general bankruptcy counsel to represent and assist the Transaction
Parties in carrying out their duties under the Bankruptcy Code or in the Chapter 11 Cases and to
take any and all actions to advance the Transaction Parties’ rights and obligations in the Chapter
11 Cases, the Restructuring Transactions and all related matters, and any such prior actions are
hereby ratified in their entirety;




                                                 3
               Case 19-12347-BLS         Doc 1       Filed 11/08/19   Page 9 of 41



               RESOLVED, that any Authorized Person, be, and hereby is, authorized and
directed in the name and on behalf of the Transaction Parties to employ the law firm of Young
Conaway Stargatt & Taylor, LLP as Delaware bankruptcy counsel to represent and assist the
Transaction Parties in carrying out their duties under the Bankruptcy Code or in the Chapter 11
Cases and to take any and all actions to advance the Transaction Parties’ rights and obligations in
the Chapter 11 Cases, the Restructuring Transactions and all related matters, and any such prior
actions are hereby ratified in their entirety;

               RESOLVED, that any Authorized Person, be, and hereby is, authorized and
directed in the name and on behalf of the Transaction Parties to employ Prime Clerk LLC, as
claims and noticing agent and administrative advisors in connection with the Chapter 11 Cases,
the Restructuring Transactions and all related matters, and any prior actions taken in connection
therewith are hereby ratified in their entirety;

                RESOLVED, that any Authorized Person, be, and hereby is, authorized and
directed in the name and on behalf of the Transaction Parties to employ PJT Partners LP, as advisor
in connection with the Chapter 11 Cases, the Restructuring Transactions and all related matters,
and any prior actions taken in connection therewith are hereby ratified in their entirety;

                 RESOLVED, that any Authorized Person, be, and hereby is, authorized and
directed in the name and on behalf of the Transaction Parties to employ Alvarez & Marsal North
America, LLC, as consultant in connection with the Chapter 11 Cases, the Restructuring
Transactions and all related matters, and any prior actions taken in connection therewith are hereby
ratified in their entirety;

                RESOLVED, that any Authorized Person, be, and hereby is, authorized and
directed in the name and on behalf of the Transaction Parties to employ any other professionals to
assist the Transaction Parties in carrying out their duties under the Bankruptcy Code or in the
Chapter 11 Cases, the Restructuring Transactions and all related matters and to take any and all
actions to advance the Transaction Parties’ rights and obligations; and

                RESOLVED, that any Authorized Person is hereby authorized and directed in the
name and on behalf of the Transaction Parties to execute appropriate retention agreements, pay
appropriate retainers, and cause to be filed appropriate applications for authority to retain the
services of the foregoing professionals as necessary.

5. Omnibus Resolutions

                RESOLVED, that any officer or manager of a Transaction Party, each acting as an
authorized person of the applicable Transaction Party, and in the name and on behalf of the
applicable Transaction Party (each, an “Authorized Person”) be, and each hereby is, authorized
to take all actions such Authorized Person deems necessary or appropriate to complete the
Restructuring Transactions, the Restructuring Documents, Chapter 11 Cases, the DIP Facility
Transactions and all related matters and to execute, deliver and file all such further documents,
certificates, notices or instruments as may be required or as such Authorized Person may deem
necessary or appropriate in furtherance of or in connection with each of the foregoing resolutions
and to effectuate fully the purposes and intent thereof;



                                                 4
              Case 19-12347-BLS         Doc 1     Filed 11/08/19     Page 10 of 41



                RESOLVED, that any and all actions previously taken by any Authorized Person
in furtherance of the transactions and matters authorized or contemplated by the foregoing
resolutions be, and they hereby are, ratified, approved and confirmed in all respects and that said
actions shall have the same force and effect as if they were taken with the prior approval of the
applicable Transaction Party; and

                RESOLVED, that the Authorized Persons be, and each of them hereby is,
authorized, empowered and directed, in the name and on behalf of the applicable Transaction
Party, to take such other actions and to execute, deliver and file all such further documents,
certificates, notices or instruments as may be required or as such Authorized Persons may deem
necessary or appropriate in furtherance of or in connection with each of the foregoing resolutions
and to effectuate fully the purposes and intent thereof, and further, that it be, and it is hereby,
confirmed that all such actions taken by such Authorized Persons are taken by such Authorized
Persons as representatives of the applicable Transaction Party and not in their personal capacity.
                                     [Signature page follows]




                                                 5
           Case 19-12347-BLS       Doc 1    Filed 11/08/19      Page 11 of 41


                iN WITNESS WHEREOF, each of the undersigned has executed this written
consent effective as of the date first above written.

                                                Arsenal Energy Holdings LLC




                                                Alex T. Krueger




                                               Juan Diego Vargas




                                               Jonathan D. Farmer




                                               Jack Yang




                                               Brian A. Falik




                                              Mark Shoberg




                                              Xianbing “Tim” Luo
Case 19-12347-BLS   Doc 1   Filed 11/08/19   Page 12 of 41
            Case 19-12347-BLS      Doc 1    Filed 11/08/19      Page 13 of 41



               IN WITNESS WHEREOF, each of the undersigned has executed this written
consent effective as of the date first above written.

                                               Arsenal Energy Holdings LLC




                                               Alex T. Krueger




                                               Juan Diego Vargas




                                               Jack Yang




                                               Brian A. Falik




                                               Mark Shoberg




                                               Xianbing "Tim" Luo
Case 19-12347-BLS   Doc 1   Filed 11/08/19   Page 14 of 41
Case 19-12347-BLS   Doc 1   Filed 11/08/19   Page 15 of 41
Case 19-12347-BLS   Doc 1   Filed 11/08/19   Page 16 of 41
Case 19-12347-BLS   Doc 1   Filed 11/08/19   Page 17 of 41
Case 19-12347-BLS   Doc 1   Filed 11/08/19   Page 18 of 41
Case 19-12347-BLS   Doc 1   Filed 11/08/19   Page 19 of 41
Case 19-12347-BLS   Doc 1   Filed 11/08/19   Page 20 of 41
Case 19-12347-BLS   Doc 1   Filed 11/08/19   Page 21 of 41
Case 19-12347-BLS   Doc 1   Filed 11/08/19   Page 22 of 41
Case 19-12347-BLS   Doc 1   Filed 11/08/19   Page 23 of 41
Case 19-12347-BLS   Doc 1   Filed 11/08/19   Page 24 of 41
Case 19-12347-BLS   Doc 1   Filed 11/08/19   Page 25 of 41
Case 19-12347-BLS   Doc 1   Filed 11/08/19   Page 26 of 41
Case 19-12347-BLS   Doc 1   Filed 11/08/19   Page 27 of 41
Case 19-12347-BLS   Doc 1   Filed 11/08/19   Page 28 of 41
Case 19-12347-BLS   Doc 1   Filed 11/08/19   Page 29 of 41
Case 19-12347-BLS   Doc 1   Filed 11/08/19   Page 30 of 41
Case 19-12347-BLS   Doc 1   Filed 11/08/19   Page 31 of 41
              Case 19-12347-BLS     Doc 1     Filed 11/08/19   Page 32 of 41

                                        ANNEX I

                                TRANSACTION PARTIES

Arsenal Energy Holdings LLC

Arsenal Resources Intermediate Holdings LLC

Arsenal Resources Energy LLC

Arsenal Resources Development Holdings 2 LLC

Arsenal Resources Development Holdings 1 LLC

Arsenal Resources Development LLC

Arsenal Gas Marketing LLC

Arsenal Midstream LLC

Arsenal Water LLC

Ulysses Gathering LLC

Mar Key LLC

Arsenal Resources LLC

River Ridge Energy Holdings, LLC

River Ridge Energy, LLC

River Ridge Pennsylvania, LLC

River Ridge Operating, LLC

Seneca-Upshur Petroleum, LLC
                                                           Case 19-12347-BLS                         Doc 1               Filed 11/08/19                       Page 33 of 41



    Fill in this information to identify the case:
    Debtor name Arsenal Resources Development LLC, et al.
    United States Bankruptcy Court for the: District of Delaware

    Case number (If known): ______________
                                                                                                                                                                                ¨
                                                                                                                                                                                    Check if this is an amended filing


     Official Form 204
     Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not
     Insiders                                  12/15


     A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an
     insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 50
     largest unsecured claims.

                                                                                                                                                                                Amount of unsecured claim
                                                                                                                                                                                If the claim is fully unsecured, fill in only unsecured claim
                                                                                                                                  Nature of the claim (for                      amount. If claim is partially secured, fill in total claim amount
                                                                                                                                                           Indicate if claim is and deduction for value of collateral or setoff to calculate
                                                                                                                                   example, trade debts,
                                                                            Name, telephone number, and email address of                                      contingent,       unsecured claim.
    Name of creditor and complete mailing address, including zip code                                                             bank loans, professional
                                                                                          creditor contact                                                  unliquidated, or
                                                                                                                                 services, and government
                                                                                                                                                                disputed                                   Deduction for
                                                                                                                                         contracts)                                  Total claim, if
                                                                                                                                                                                                         value of collateral     Unsecured claim
                                                                                                                                                                                  partially secured
                                                                                                                                                                                                              or setoff


  Chambers Energy Capital II, LP
  600 Travis Street
  Suite 4700
  Houston, TX 77002                                                     Attn: Guy Hoffman
  -- and --                                                             Title: Partner
  Chambers Energy Capital II TE, LP                                     Email: ghoffman@chambersenergy.com                           Term Loan Credit
1 600 Travis Street                                                                                                                  Agreement dated                                $   239,614,383.03                            Undetermined
  Suite 4700                                                            Attn: Brian Falik                                               12/1/2018
  Houston, TX 77002                                                     Title: Chief Investment Officer
  -- and --                                                             Email: brianfalik@mercuria.com
  Mercuria Energy Company, LLC
  20 East Greenway Plaza
  Houston, TX 77046


  LR-Mountaineer Holdings, L.P.
  Heritage Plaza
  1111 Bagby Street, Suite 4600
  Houston, TX 77002
  -- and --
  Chambers Energy Capital II, LP                                        Attn: William Franklin
  600 Travis Street                                                     Title: Managing Director
  Suite 4700                                                            Email: wf@lrpartners.com
  Houston, TX 77002
2 -- and --                                                             Attn: Guy Hoffman                                           Seller Noteholder(s)                            $   133,442,543.42                            Undetermined
  Chambers Energy Capital II TE, LP                                     Title: Partner
  600 Travis Street                                                     Email: ghoffman@chambersenergy.com
  Suite 4700
  Houston, TX 77002
  -- and --
  Chambers Energy Capital III, LP
  600 Travis Street
  Suite 4700
  Houston, TX 77002


    Columbia Gas Transmission, LLC                                      Attn: James Eckert
    5151 San Felipe Street                                              Title: Vice President
3                                                                                                                                      Trade Payable                                                                          $    12,994,524.66
    Suite 2500                                                          Phone: (832) 835-7191
    Houston, TX 77056                                                   Email: james_eckert@transcanada.com


                                                                        Attn: Warren Zemlak
  BJ Services, LLC
                                                                        Title: President and Chief Executive Officer
4 11211 FM 2920 Road                                                                                                                   Trade Payable                                                                          $     9,583,048.11
                                                                        Phone: (281) 408-2361
  Tomball, TX 77375
                                                                        Email: warren.zemlak@bjservices.com

                                                                        Attn: Joseph Wyzik
  Stonewall Gas Gathering LLC
                                                                        Title: Director, Business Development
  600 Travis Street
5                                                                       Phone: (713) 783-3000                                          Trade Payable                                                                          $     7,392,510.04
  Suite 4910
                                                                        Email: joseph.wyzik@dteenergy.com
  Houston, TX 77002
                                                                        Fax: (713) 783-3035
                                                                        Attn: Justin Kerr
  K & R Services, Inc.                                                  Title: Manager
6 1384 Kirby Road                                                       Phone: (724) 852-2222                                          Trade Payable                                                                          $     3,863,296.65
  Waynesburg, PA 15370                                                  Email: jkerr@krpipelineservices.com
                                                                        Fax: (724) 627-3322

    Goff Connector LLC                                                  Attn: Clint Soderstrom
    4630 N. Loop 1604 W.                                                Title: Chief Commercial Officer
7                                                                                                                                      Trade Payable                                                                          $     2,584,075.66
    Suite 206                                                           Phone: (210) 819-7456
    San Antonio, TX 78249-1374                                          Email: csoderstrom@eqt.com




                                                                                                                   Page 1 of 3
                                                    Case 19-12347-BLS                                     Doc 1             Filed 11/08/19                       Page 34 of 41



                                                                                                                                                                                   Amount of unsecured claim
                                                                                                                                                                                   If the claim is fully unsecured, fill in only unsecured claim
                                                                                                                                     Nature of the claim (for                      amount. If claim is partially secured, fill in total claim amount
                                                                                                                                                              Indicate if claim is and deduction for value of collateral or setoff to calculate
                                                                                                                                      example, trade debts,
                                                                             Name, telephone number, and email address of                                        contingent,       unsecured claim.
     Name of creditor and complete mailing address, including zip code                                                               bank loans, professional
                                                                                           creditor contact                                                    unliquidated, or
                                                                                                                                    services, and government
                                                                                                                                                                   disputed                                   Deduction for
                                                                                                                                            contracts)                                  Total claim, if
                                                                                                                                                                                                            value of collateral     Unsecured claim
                                                                                                                                                                                     partially secured
                                                                                                                                                                                                                 or setoff


     B&L Pipeco Services, Inc.                                           Attn: Steve Tait
     20465 SH 249                                                        Title: President and Chief Executive Officer
8                                                                                                                                         Trade Payable                                                                          $     2,310,930.01
     Suite 200                                                           Phone: (281) 955-3500
     Houston, TX 77070                                                   Email: stait@blpipeco.com


     Anchor Drilling Fluids USA, Inc.                                    Attn: Ron Westenburg
     11700 Katy Freeway                                                  Title: Vice President - North America Operations
9                                                                                                                                         Trade Payable                                                                          $     2,082,229.00
     Suite 200                                                           Phone: (918) 583-7701
     Houston, TX 77079                                                   Email: rwestenburg@anchorusa.com


                                                                         Attn: Olivier Le Peuch
   Schlumberger Technology Corporation
                                                                         Title: Chief Executive Officer
10 300 Schlumberger Drive                                                                                                                 Trade Payable                                                                          $     1,820,808.41
                                                                         Phone: (713) 513-2000
   Sugar Land, TX 77478
                                                                         Email: lepeuch1@slb.com

                                                                         Attn: Chris Payson
   Reach Wireline, LLC
                                                                         Title: Founder and Chief Executive Officer
11 1321 Ranchers Legacy Trail                                                                                                             Trade Payable                                                                          $     1,765,840.00
                                                                         Phone: (682) 312-3487
   Fort Worth, TX 76126
                                                                         Email: cpayson@reachwireline.com

                                                                         Attn: John W. Lindsay
   Helmerich & Payne International
                                                                         Title: Chief Executive Officer
12 1437 South Boulder Avenue                                                                                                              Trade Payable                                                                          $     1,543,707.24
                                                                         Phone: (918) 742-5531
   Tulsa, OK 74119
                                                                         Email: john.lindsay@hpinc.com

                                                                         Attn: Kurt J. Cofano
                                                                         Title: Chief Executive Officer
                                                                         Phone: (412) 721-2440
     Cofano Energy Services LLC
                                                                         Email: kurt@cofanoenergy.com
     335 Morganza Rd.
13                                                                                                                                        Trade Payable                                                                          $     1,371,569.22
     Suite 201
                                                                         Attn: Neal Shipley
     Canonsburg, PA 15317-5720
                                                                         Title: Chief Executive Officer (Capital Foundry)
                                                                         Phone: (412) 295-5421
                                                                         Email: nshipley@capfoundry.com

                                                                         Attn: Ken Miller
   Civil & Environmental Consultants
                                                                         Title: Chief Executive Officer
14 333 Baldwin Road                                                                                                                       Trade Payable                                                                          $       903,003.50
                                                                         Phone: (412) 249-2302
   Pittsburgh, PA 15205
                                                                         Email: kmiller@cecinc.com


     DTE Appalachia Gathering LLC                                        Attn: David Slater
     One Energy Plaza                                                    Title: President and Chief Operating Officer
15                                                                                                                                        Trade Payable                                                                          $       700,398.03
     Room 2130 WCB                                                       Phone: (313) 235-1001
     Detroit, MI 48226                                                   Email: slaterd@dteenergy.com


                                                                         Attn: Julie Ramos
   Nine Downhole Technologies LLC
                                                                         Title: A.R. Manager
16 16945 Northchase Drive                                                                                                                 Trade Payable                                                                          $       683,085.00
                                                                         Phone: (361) 299-6333
   Houston, TX 77060
                                                                         Email: julie.ramos@nineenergyservice.com


                                                                         Attn: Cory Jennings
   Jennings Excavating, Inc.
                                                                         Title: Owner and Chief Executive Officer
17 2255 N. Mountaineer Hwy.                                                                                                               Trade Payable                                                                          $       625,581.12
                                                                         Phone: (304) 892-4425
   Newburg, WV 26410
                                                                         Email: cjennings@jenningsexcavating.com


     Equitrans, LP                                                       Attn: Thomas F. Karam
     625 Liberty Avenue                                                  Title: Chief Executive Officer
18                                                                                                                                        Trade Payable                                                                          $       576,481.33
     Suite 1700                                                          Phone: (412) 395-2688
     Pittsburgh, PA 15222                                                Email: tkaram@equitransmidstream.com


                                                                         Attn: Greg Hadji
   J.F. Allen Company
                                                                         Title: President
19 2133 Old Weston Road                                                                                                                   Trade Payable                                                                          $       539,110.36
                                                                         Phone: (302) 472-8890
   Buckhannon, WV 26201
                                                                         Email: ghadjis@jfallenco.com

                                                                         Attn: Adam Wallace
   River Bend Industries, LLC
                                                                         Title: Owner and Chief Executive Officer
   14220 S. Meridian Avenue
20                                                                       Phone: (405) 703-2713                                            Trade Payable                                                                          $       515,250.00
   Suite B
                                                                         Email: adam@rbiokc.com
   Oklahoma City, OK 73173
                                                                         Fax: (405) 703-2794

                                                                         Attn: Jim van der Sloot
   EnerStar Rentals & Services LTD
                                                                         Title: President
21 1050 Broad Street Rear                                                                                                                 Trade Payable                                                                          $       510,498.24
                                                                         Phone: (570) 505-3042
   Montoursville, PA 17754
                                                                         Email: jvandersloot@enerstarrentals.com




                                                                                                                      Page 2 of 3
                                                        Case 19-12347-BLS                                     Doc 1                  Filed 11/08/19                       Page 35 of 41



                                                                                                                                                                                            Amount of unsecured claim
                                                                                                                                                                                            If the claim is fully unsecured, fill in only unsecured claim
                                                                                                                                              Nature of the claim (for                      amount. If claim is partially secured, fill in total claim amount
                                                                                                                                                                       Indicate if claim is and deduction for value of collateral or setoff to calculate
                                                                                                                                               example, trade debts,
                                                                                    Name, telephone number, and email address of                                          contingent,       unsecured claim.
     Name of creditor and complete mailing address, including zip code                                                                        bank loans, professional
                                                                                                  creditor contact                                                      unliquidated, or
                                                                                                                                             services, and government
                                                                                                                                                                            disputed                                   Deduction for
                                                                                                                                                     contracts)                                  Total claim, if
                                                                                                                                                                                                                     value of collateral     Unsecured claim
                                                                                                                                                                                              partially secured
                                                                                                                                                                                                                          or setoff

                                                                                Attn: Linda Yuhaniak
   Albatross Ventures LLC                                                       Title: Finance Manager
22 416 A Ceylon Road                                                            Phone: (724) 319-2112                                              Trade Payable                                                                          $       486,611.75
   Carmichaels, PA 15320                                                        Email: lyuhaniak@albatrossventures.com
                                                                                Fax: (724) 319-2392
                                                                                Attn: Stuart Bodden
     Express Energy Services
                                                                                Title: President and Chief Executive Officer
     9800 Richmond Avenue
23                                                                              Phone: (713) 625-7400                                              Trade Payable                                                                          $       485,351.21
     Suite 500
                                                                                Email: stuart.bodden@eeslp.com
     Houston, TX 77042
                                                                                Fax: (713) 625-7403

                                                                                Attn: Chad Riley
   The Thrasher Group, Inc.
                                                                                Title: Chief Executive Officer
24 600 White Oaks Blvd.                                                                                                                            Trade Payable                                                                          $       474,422.80
                                                                                Phone: (304) 624-4108
   Bridgeport, WV 26330
                                                                                Email: criley@thethrashergroup.com


                                                                                Attn: Jenny Smith
   Huey Brothers Inc.
                                                                                Title: Office Manager
25 61 Smithport Road                                                                                                                               Trade Payable                                                                          $       435,237.50
                                                                                Phone: (814) 845-7886
   Glen Campbell, PA 15742-8507
                                                                                Email: hueybrothersinc@gmail.com


     Fluid Delivery Solutions, LLC                                              Attn: Philip E. Kuntz
     6795 Corporation Parkway                                                   Title: President and Chief Financial Officer
26                                                                                                                                                 Trade Payable                                                                          $       425,338.75
     Suite 200                                                                  Phone: (817) 730-9761
     Fort Worth, TX 76126                                                       Email: pkuntz@FDSLLC.com

                                                                                Attn: Mark Marmo
   Deep Well Services                                                           Title: Chief Executive Officer
27 719 West New Castle Street                                                   Phone: (724) 473-0687                                              Trade Payable                                                                          $       416,163.61
   Zelienople, PA 16063                                                         Email: mmarmo@deepwellservices.com
                                                                                Fax: (724) 473-0689

                                                                                Attn: George McLaughlin
   Mid Atlantic Energy Services LLC
                                                                                Title: President
28 1910 Dents Run Road                                                                                                                             Trade Payable                                                                          $       382,893.84
                                                                                Phone: (304) 598-0100
   Morgantown, WV 26501
                                                                                Email: george.mclaughlin@sensus.com


     Gemondo & Mcquiggan, LLP                                                   Attn: Christopher Gemondo
     1144 Market Street                                                         Title: Partner
29                                                                                                                                                 Trade Payable                                                                          $       359,739.50
     Suite 101                                                                  Phone: (412) 343-1150
     Wheeling, WV 26003-2966                                                    Email: cgemondo@shalegaslawyers.com


     Tier 1 Rental And Distribution                                             Attn: Zach Easton
     2 Penn Center Blvd.                                                        Title: Partner and Chief Operating Officer
30                                                                                                                                                 Trade Payable                                                                          $       352,940.75
     Suite 328                                                                  Phone: (844) 817-3682
     Pittsburgh, PA 15276                                                       Email: zach.easton@t-1solutions.com


Note: Unsecured amounts contain projected estimates of pre-petition liability as of the Petition Date and are subject to change as accrued liabilities become invoiced.




                                                                                                                               Page 3 of 3
                            Case 19-12347-BLS             Doc 1      Filed 11/08/19        Page 36 of 41



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                )
             In re:                             ) Chapter 11
                                                )
             ARSENAL RESOURCES DEVELOPMENT LLC, ) Case No. [_____] (___)
             et al.,                            )
                                                ) (Joint Administration Requested)
                      Debtors.1                 )
                                                )

                         CONSOLIDATED CORPORATE OWNERSHIP STATEMENT AND
                         LIST OF EQUITY INTEREST HOLDERS PURSUANT TO FED. R.
                                  BANKR. P. 1007(a)(1), 1007(a)(3), AND 7007.1

                    Pursuant to Rules 1007(a)(1), 1007(a)(3) and 7007.1 of the Federal Rules of Bankruptcy

         Procedure, Arsenal Resources Development LLC (“Arsenal Resources Development”) and its

         affiliates, each of whom is a debtor and debtor in possession in the above-captioned cases (each,

         a “Debtor”), hereby state as follows:

                    1.       Arsenal Energy Holdings LLC (“Arsenal Energy”) is the direct or indirect parent

         of each Debtor. The ownership of Arsenal Energy is set forth below:

                               Entity Name & Address                                    Number and Type of Shares
                                                                                                 Held

       Arsenal Resources Holdings LLC                                                 138,574 shares (16.3%) of Class
       6031 Wallace Road Ext.                                                               A Common Stock
       Suite 3000
       Wexford, Pennsylvania 15090                                                     250,000 shares (100%) of Class
                                                                                             C Common Stock



         1
                The debtors in the chapter 11 cases, along with the last four digits of each debtor’s United States federal tax
                identification number, are: Arsenal Resources Development LLC (4072); Arsenal Energy Holdings LLC
                (6279); Arsenal Resources Intermediate Holdings LLC (5901); Arsenal Resources Energy LLC (2820); Arsenal
                Resources Development Holdings 2 LLC (3020); Arsenal Resources Development Holdings 1 LLC (9647);
                Arsenal Gas Marketing LLC (1113); Arsenal Midstream LLC (9654); Arsenal Water LLC (2465); Ulysses
                Gathering LLC (6546); Mar Key LLC (5428); Arsenal Resources LLC (3422); River Ridge Energy Holdings,
                LLC (8135); River Ridge Energy, LLC (5623); River Ridge Pennsylvania, LLC (5444); River Ridge Operating,
                LLC (4051); and Seneca-Upshur Petroleum, LLC (9204). The debtors’ mailing address is 6031 Wallace Road
                Ext., Suite 300, Wexford, PA 15090.
01:24884681.4
                      Case 19-12347-BLS     Doc 1   Filed 11/08/19   Page 37 of 41



                        Entity Name & Address                    Number and Type of Shares
                                                                          Held

       Special Frontiers 10 GP                                  173,218 shares (20.4%) of Class
       c/o MEC Advisory Limited                                       A Common Stock
       26/F, 100 Queen’s Road Central
       Hong Kong

       Annex MK Holdings III LLC                                177,176 shares (20.8%) of Class
       c/o First Reserve Corporation                                  A Common Stock
       290 Harbor Drive
       Stamford, Connecticut 06902

       MK Note Co-Invest Holdings LLC                           32,891 shares (3.9%) of Class A
       c/o First Reserve Corporation                                    Common Stock
       290 Harbor Drive
       Stamford, Connecticut 06902

       PEC Marcus On-Holdings, LLC                              52,538 shares (6.2%) of Class A
       c/o Goldman Sachs Private Equity Group                           Common Stock
       200 West Street
       38th Floor
       New York, New York 10282

       PEC Marcus Off-Holdings, LLC                             39,643 shares (4.7%) of Class A
       c/o Goldman Sachs Private Equity Group                           Common Stock
       200 West Street
       38th Floor
       New York, New York 10282

       PEC Marcus Off-Holdings II, LLC                           3,089 shares (0.4%) of Class A
       c/o Goldman Sachs Private Equity Group                           Common Stock
       200 West Street
       38th Floor
       New York, New York 10282




01:24884681.4
                                                    2
                         Case 19-12347-BLS      Doc 1   Filed 11/08/19   Page 38 of 41



                          Entity Name & Address                      Number and Type of Shares
                                                                              Held

       Mercuria Investments US, Inc.                                51,965 shares (6.1%) of Class A
       33 Benedict Pl.                                                      Common Stock
       Greenwich, Connecticut 06830
                                                                     18,625 shares (30%) of Class B
       with a copy to:                                                       Common Stock

       Mercuria Investments US, Inc.
       20 E. Greenway Plaza
       Suite 650
       Houston, Texas 77046

       Arthur Taubman Trust, Dtd 7-13-1964 FBO Nicholas F.           8,661 shares (1.0%) of Class A
       Taubman                                                              Common Stock
       c/o First Premier Bank, Trustee
       6010 S. Minnesota Avenue
       Suite 208
       Sioux Falls, South Dakota 57101

       Mozart Properties Five Blue Hills, LLC                        8,661 shares (1.0%) of Class A
       2965 Colonnade Drive, Suite 300                                      Common Stock
       Roanoke, Virginia 24018

       Northwestern Mutual Capital Strategic Equity Fund III, LP     5,829 shares (0.7%) of Class A
       c/o Northwestern Mutual Capital GP III, LLC                          Common Stock
       720 East Wisconsin Avenue
       Milwaukee, Wisconsin 53202

       The Northwestern Mutual Life Insurance Company               72,119 shares (8.5%) of Class A
       720 East Wisconsin Avenue                                            Common Stock
       Milwaukee, Wisconsin 53202

       The Northwestern Mutual Life Insurance Company for its        8,661 shares (1.0%) of Class A
       Group Annuity Separate Account                                       Common Stock
       720 East Wisconsin Avenue
       Milwaukee, Wisconsin 53202

       Shanghai Oil Loong Investment Management Co., Ltd            34,644 shares (4.1%) of Class A
       Room 306, Zhongchen Building Lize                                    Common Stock
       Zhong Er Road, Chaoyang
       Beijing, China 100102




01:24884681.4
                                                        3
                         Case 19-12347-BLS       Doc 1   Filed 11/08/19   Page 39 of 41



                          Entity Name & Address                        Number and Type of Shares
                                                                                Held

       Red Alpine LLC                                                43,304 shares (5.1%) of Class A
       c/o Corporation Service Company (CSC)                                 Common Stock
       251 Little Falls Drive
       Wilmington, Delaware 19808

       Special Frontiers 8 Inc.                                       43,458 shares (70%) of Class B
       c/o MEC Advisory Limited                                               Common Stock
       26/F, 100 Queen’s Road Central
       Hong Kong



                2.       Debtor Arsenal Resources Intermediate Holdings LLC (“Arsenal Resources

         Intermediate”) is 100% owned by Arsenal Energy.

                3.       Debtor Arsenal Resources Energy LLC (“Arsenal Resources Energy”) is 100%

         owned by Arsenal Resources Intermediate.

                4.       Debtor Arsenal Resources Development Holdings 2 LLC (“Holdings 2”) is 100%

         owned by Arsenal Resources Energy.

                5.       Debtor Arsenal Resources Development Holdings 1 LLC (“Holdings 1”) is 100%

         owned by Holdings 2.

                6.       Debtor Arsenal Resources Development is 100% owned by Holdings 1.

                7.       The following Debtors are 100% owned by Arsenal Resources Development:

                     •   Arsenal Gas Marketing LLC

                     •   Arsenal Midstream LLC (“Arsenal Midstream”)

                     •   Mar Key LLC

                     •   Arsenal Resources LLC

                     •   River Ridge Energy Holdings, LLC (“River Ridge Energy Holdings”)

                8.       The following Debtors are 100% owned by Arsenal Midstream:
01:24884681.4
                                                         4
                          Case 19-12347-BLS       Doc 1   Filed 11/08/19   Page 40 of 41



                      •   Arsenal Water LLC

                      •   Ulysses Gathering LLC

                9.        Debtor River Ridge Energy, LLC (“River Ridge Energy”) is 100% owned by

         River Ridge Energy Holdings.

                10.       The following Debtors are 100% owned by River Ridge Energy:

                      •   River Ridge Pennsylvania, LLC

                      •   River Ridge Operating, LLC

                      •   Seneca-Upshur Petroleum, LLC




01:24884681.4
                                                          5
   Case 19-12347-BLS   Doc 1   Filed 11/08/19   Page 41 of 41




11/08/2019
